Whitfield, C.
The single point presented for decision, in view of the former decision" of this court on this record, is whether the appellee made a legal tender sufficient, under the long and well settled principles of law, applicable to that subject, to stop the running of the interest. We are clearly of the opinion that this record fails entirely to show such a legal tender. The law will be found in the cases’carefully collected in brief of the learned counsel for appellant.

Reversed and remanded.

Per Curiam. For the reasons indicated in the foregoing opinion, the decree is reversed, and the cause remanded.